J-S71033-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA,                 IN THE SUPERIOR COURT
                                                            OF
                                                       PENNSYLVANIA
                             Appellee

                        v.

    JAMES MORGAN VINSON,

                             Appellant                No. 210 EDA 2016


            Appeal from the Judgment of Sentence August 10, 2015
             in the Court of Common Pleas of Montgomery County
              Criminal Division at Nos.: CP-46-CR-0000811-2010
                           CP-46-CR-0004323-2009


BEFORE: PANELLA, J., STABILE, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                         FILED DECEMBER 19, 2017

        Appellant, James Morgan Vinson, appeals from the judgment of

sentence imposed following his jury conviction of one count each of

aggravated assault, possessing an instrument of a crime, simple assault

(causing bodily injury), simple assault with a deadly weapon, and recklessly

endangering another person.1 We affirm.

        The trial court aptly set forth the factual background of this case as

follows:

             . . . Late on Thanksgiving night, November 26, 2009, Keith
        Boynes (“victim” or “Boynes”) was walking with his girlfriend,
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 18 Pa.C.S.A. §§ 2702(a)(4), 907(a), 2701(a)(1), 2701(a)(2), and 2705,
respectively.
J-S71033-17


      Samantha Donini (“Donini”), back to Donini’s house on Fornance
      Street in Norristown after delivering a plate of food to Boynes’
      brother approximately five (5) blocks away on Willow Street. As
      Boynes and Donini approached Donini’s house, both could see
      something or someone crouched down between a car and the wall
      next to Donini’s driveway. As first, Donini thought it was a dog
      and expressed that opinion to Boynes. Boynes disagreed and
      called out to the person. Although it was dark and the lighting
      was poor, the couple could see the person was a male dressed in
      dark clothing. As he charged at the pair, both Boynes and Don[i]ni
      recognized the man as Appellant, Don[i]ni’s former live-in
      boyfriend of approximately four (4) years. When Appellant
      reached Boynes, he started stabbing at and hitting Boynes with a
      knife in each hand. The victim took a defensive position trying to
      block Appellant’s attack with his arms and began moving up the
      hill towards Arch Street and away from Don[i]ni. Don[i]ni ran into
      her house and told her girlfriend to call 911 and then ran back
      outside to look for Boynes. Another friend drove Don[i]ni around
      until they located Boynes on the porch of a house on Poplar Street
      belonging to a friend of Boynes. As Boynes was bleeding profusely
      and having difficulty breathing, they drove him to the emergency
      room at Montgomery Hospital.

             The victim suffered a total of six (6) stab wounds, including
      defensive wounds to both of his arms as well as one stab wound
      on the right side of his chest which punctured his lung and a stab
      wound on the left side near his heart. Officer Lesley Gould, Officer
      Matthew Wiley and Corporal David Brooke of the Norristown Police
      Department responded to the emergency room at Montgomery
      Hospital at approximately 12:20 a.m. on Friday, November 27,
      2009. Officers took statements from Don[i]ni and Boynes, who
      had trouble speaking due to his injuries. Both identified Appellant
      as Boynes’ attacker. After performing a needle thoracostomy,
      inserting a chest tube for a collapsed lung and stabilizing the
      victim, the medical staff transported the victim to the Level 1
      trauma center at Albert Einstein Medical Center. . . .

(Trial Court Opinion, 6/30/17, at 2-4) (record citations omitted).

      The case proceeded to a jury trial on January 4, 2011. Relevant to the

instant appeal, during direct examination, the Commonwealth asked Boynes

to show the jury his fully healed scars from the wounds he sustained during


                                     -2-
J-S71033-17



Appellant’s attack. (See N.T. Trial, 1/04/11, at 55, 57). The court permitted

Boynes to show the scars, over Appellant’s objection. (See id. at 56-60). On

January 6, 2011, the jury found Appellant guilty of the above-stated offenses.2

The parties agreed to postpone sentencing until Appellant’s remaining open

cases were resolved.

       On August 10, 2015, the trial court sentenced Appellant to an aggregate

term of not less than four nor more than ten years’ imprisonment. The trial

court denied Appellant’s timely post-sentence motion on December 10, 2015,

following argument. This timely3 appeal followed.4

       On appeal, Appellant raises one issue for our review: “Did the trial court

err by overruling trial counsel’s timely objection to the Commonwealth

exhibiting to the jury the wound scars of the victim, Keith Boynes?”

(Appellant’s Brief, at 4) (some capitalization omitted).5 Appellant maintains

that the Commonwealth’s showing of Boynes’ scars to the jury was prejudicial,
____________________________________________


2 The jury found Appellant not guilty of attempted first-degree murder and
aggravated assault under circumstances manifesting extreme indifference to
the value of human life. (See N.T. Trial, 1/06/11, at 20).

3The trial court and this Court applied the prisoner mailbox rule to Appellant’s
pro se notice of appeal.       (See Trial Ct. Op., at 8 n.10); see also
Commonwealth v. Chambers, 35 A.3d 34, 38 (Pa. Super. 2011), appeal
denied, 46 A.3d 715 (Pa. 2012) (citation omitted).

4 Appellant filed a timely, court-ordered concise statement of errors
complained of on appeal on May 19, 2017. The trial court entered an opinion
on June 30, 2017. See Pa.R.A.P. 1925.
5 Although Appellant raised three issues in his Rule 1925(b) statement, he
abandons two of those issues in his brief. (See Rule 1925(b) Statement,
5/19/17; Appellant’s Brief, at 4, 8-11).

                                           -3-
J-S71033-17



inflammatory, and cumulative, in light of its presentation of other testimony

detailing Boynes’ injuries. (See id. at 9-11). He argues that the testimony

of Boynes, Donini, and the attending physician who treated Boynes for his

stab wounds was “more than sufficient to establish the elements of the

charges brought against [Appellant,]” and that showing the scars was

unnecessary. (Id. at 11; see id. at 10) (emphasis in original). This issue

does not merit relief.

            [Q]uestions regarding the admission of evidence are left to
      the sound discretion of the trial court, and we, as an appellate
      court, will not disturb the trial court’s rulings regarding the
      admissibility of evidence absent an abuse of that discretion. An
      abuse of discretion is not merely an error of judgment; rather,
      discretion is abused when the law is overridden or misapplied, or
      the judgment exercised is manifestly unreasonable, or the result
      of partiality, prejudice, bias, or ill-will, as shown by the evidence
      or the record. . . .

Commonwealth v. Windslowe, 158 A.3d 698, 712–13 (Pa. Super. 2017),

appeal denied, 2017 WL 4250172 (Pa. filed Sept. 26, 2017) (citations

omitted).

      “All relevant evidence is admissible, except as otherwise provided by

law.” Pa.R.E. 402. “The court may exclude relevant evidence if its probative

value is outweighed by a danger of one or more of the following: unfair

prejudice, confusing the issues, misleading the jury, undue delay, wasting

time, or needlessly presenting cumulative evidence.” Pa.R.E. 403.

           As noted earlier, admissibility of evidence is within the
      sound discretion of the trial court, but it depends




                                      -4-
J-S71033-17


                   on relevance and probative value. Evidence is
            relevant if it logically tends to establish a material fact
            in the case, tends to make a fact at issue more or less
            probable or supports a reasonable inference or
            presumption regarding a material fact.

                  Evidence, even if relevant, may be excluded if
            its probative value is outweighed by the potential
            prejudice.

Commonwealth v. Yocolano, 169 A.3d 47, 59 (Pa. Super. 2017) (citation

omitted).

            However, [e]vidence will not be prohibited merely because
     it is harmful to the defendant. [E]xclusion is limited to evidence
     so prejudicial that it would inflame the jury to make a decision
     based upon something other than the legal propositions relevant
     to the case. . . . This Court has stated that it is not required to
     sanitize the trial to eliminate all unpleasant facts from the jury’s
     consideration where those facts are relevant to the issues at
     hand[.]

Commonwealth v. Kouma, 53 A.3d 760, 770 (Pa. Super. 2012) (citation

omitted).

     This Court has found that displays of fully healed scars to the jury are

not improper where the scars are relevant to the criminal events in question

and not likely to provoke the passions or prejudices of the jury.           See

Commonwealth v. Glover, 401 A.2d 779, 782 (Pa. Super. 1979); see also

Commonwealth v. Coleman, 664 A.2d 1381, 1385–86 (Pa. Super. 1995),

appeal denied, 682 A.2d 306 (Pa. 1996) (concluding victim’s display of scar

to jury was appropriate demonstration of character and extent of injuries he

suffered and was not shown for purpose of arousing sympathy).




                                       -5-
J-S71033-17



       Here, as noted, Appellant was charged with attempted first-degree

murder, which requires a showing of specific intent to kill,6 and multiple counts

of aggravated assault. The trial court determined:

             Boynes’ scars on his arms and on the right side as well as
       the left side of his chest demonstrated the character and extent
       of his injuries and were undoubtedly relevant to the criminal
       events as alleged. In particular, the scars near Boynes’ lungs and
       heart demonstrated an intent to kill by the use of a deadly weapon
       on vital parts of Boynes’ body. Notably, the jury ultimately
       acquitted [Appellant] of the two most serious felony charges.

             While Boynes and Don[i]ni had already testified to the
       events at that point, showing Boynes’ scars to the jury lent
       support to their testimony concerning the events and the injuries
       suffered by Boynes. . . .

(Trial Ct. Op., at 12).

       We agree, and discern no abuse of discretion in the trial court’s decision

to permit Boynes’ to show his fully healed scars to the jury. See Windslowe,

supra at 712–13; see also Glover, supra at 782; Coleman, supra at 1385–

86. Although the evidence was harmful to Appellant, it was relevant to his

criminal conduct, and was not “so prejudicial that it would inflame the jury to

make a decision based upon something other than the legal propositions

relevant to the case.” Kouma, supra at 770 (citation omitted). In fact, the

record indicates that the jury carefully weighed the evidence before it and


____________________________________________


6 See Commonwealth v. Tucker, 143 A.3d 955, 964 (Pa. Super. 2016),
appeal denied, 165 A.3d 895 (Pa. 2017) (“For a defendant to be found guilty
of attempted murder, the Commonwealth must establish specific intent to kill.
. . . [T]he use of a deadly weapon on a vital part of the body is sufficient to
establish the specific intent to kill.”) (citations omitted).

                                           -6-
J-S71033-17



found Appellant not guilty of the most serious charges he faced. Therefore,

Appellant’s sole issue on appeal merits no relief. Accordingly, we affirm the

judgment of sentence.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/19/2017




                                    -7-